—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered June 3, 1998, in favor of defendants and against plaintiff in the amount of $60,000, unanimously affirmed, with costs. Appeal from order, same court (Elliott Wilk, J.), entered September 25, 1997, which denied plaintiffs motions to vacate his defaults in opposing defendants’ prior motions to dismiss the complaint, unanimously dismissed, without costs, such order already having been affirmed by this Court (254 AD2d 197).
The value of defendants’ attorneys’ services, which plaintiff was directed to pay as a sanction for frivolous conduct, was *307reasonably assessed at $60,000. Plaintiffs other arguments are without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.